            Case 1:19-cv-00163-PB Document 62 Filed 04/09/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


NEW HAMPSHIRE LOTTERY
COMMISSION,

                       Plaintiff,

       v.
                                                   Civil Action No. 1:19-cv-00163
WILLIAM BARR,
in his official capacity as Attorney General,

UNITED STATES DEPARTMENT OF
JUSTICE,

                       Defendants.


NEOPOLLARD INTERACTIVE LLC,

POLLARD BANKNOTE LIMITED,

                       Plaintiffs,

       v.

WILLIAM P. BARR,                                  Civil Action No. 1:19-cv-00170
in his official capacity as Attorney General of   (consolidated)
the United States of America,

THE UNITED STATES DEPARTMENT OF
JUSTICE,

THE UNITED STATES OF AMERICA,

                       Defendants.


    NEOPOLLARD INTERACTIVE LLC AND POLLARD BANKNOTE LIMITED’S
   BRIEF IN RESPONSE TO iDEVELOPMENT AND ECONOMIC ASSOCIATION’S
      MOTION FOR RECONSIDERATION OF DENIAL OF INTERVENTION
            Case 1:19-cv-00163-PB Document 62 Filed 04/09/19 Page 2 of 5



        The Department of Justice’s eleventh-hour gamesmanship calls for reconsideration of

iDEA’s motion to intervene. See iDevelopment and Economic Association’s Mot. and Incorpo-

rated Mem. in Supp. of Mot. for Reconsideration of Denial of Intervention (Dkt. No. 56).

        In its sur-reply brief, filed just three days before oral argument, the Department has repre-

sented that it is “now reviewing” whether “the Wire Act applies to State lotteries and their ven-

dors.” See Myers Decl., Ex. 1 (Dkt. No. 61-1). If this late-breaking memorandum actually mooted

Plaintiffs’ claims for relief and deprived this Court of Article III jurisdiction in the manner the

Department suggests, that would call into question this Court’s conclusion that the New Hampshire

Lottery Commission and NeoPollard could adequately represent iDEA’s interests in this litigation.

See Order of March 8, 2019, at 10 (Dkt. No. 24) (“iDEA’s interests will be adequately represented

in this litigation.”).

        But for multiple reasons, the Department’s new memorandum does not diminish this

Court’s Article III jurisdiction in any way. First, the new memorandum does not remotely consti-

tute “an unambiguous disclaimer of intent to prosecute.” Gov’t Sur-Reply Br. 4; see also Babbitt

v. United Farm Workers Nat’l Union, 442 U.S. 289, 302 (1979) (standing exists where the state

“has not disavowed any intention of invoking the criminal penalty provision”); see also N.H. Right

to Life Political Action Comm v. Gardner, 99 F.3d 8, 17 (1st Cir. 1996) (challenge is ripe because

“the statute in question is not a dead letter, and the defendants have not disclaimed any intention

ever to enforce it”). The Department’s latest memorandum does nothing to reverse the 2018 Opin-

ion’s determinations that render NeoPollard’s business unlawful; it offers only to “review[ ]”

whether lotteries are covered by the Wire Act, with no timetable for the conclusion of that re-

examination. The promise of a “review” does not lift the threat of prosecution; it confirms it. That

exposure to prosecution has been deferred until the completion of this review does not diminish
           Case 1:19-cv-00163-PB Document 62 Filed 04/09/19 Page 3 of 5



NeoPollard’s injury: The 2018 Opinion makes NeoPollard’s business unlawful, and while Neo-

Pollard waits in a purgatory of indefinite duration for the Department to complete its “review” of

that conclusion, employees and investments will flow elsewhere. And the larger lottery industry

likewise will be forced to sit on tenterhooks, with state budgets, thousands of jobs, and numerous

legitimate businesses carefully built over nearly a decade hanging in the balance. NeoPollard

continues to suffer an Article III injury-in-fact as a result of the 2018 Opinion’s conclusion that

the Wire Act is not limited to sports betting.

       Second, even if the Department did now unambiguously state that state lotteries and their

vendors lie beyond the Wire Act’s scope, such voluntary cessation by the Department cannot be

used to circumvent judicial review: “It is well settled that a defendant’s voluntary cessation of a

challenged practice does not deprive a federal court of its power to determine the legality of the

practice.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)

(internal quotation marks omitted). The voluntary cessation doctrine should apply with special

force here because—as the Department’s reversal of the 2011 Opinion amply illustrates—the Of-

fice of Legal Counsel (“OLC”) and Deputy Attorney General cannot bind future administrations.

Only a court can say what the law is and permanently relieve NeoPollard of the injury the 2018

Opinion has imposed.

       Finally, and perhaps most tellingly, the Department’s new memorandum suggests no basis

whatsoever for construing the Wire Act to exclude state lotteries and their vendors. In fact, as the

Department “acknowledge[s]” (Gov’t Sur-Reply Br. 3), the Department has expressly taken the

opposite position in the past. See Letter from Laura H. Parsky, Deputy Assistant Attorney General,

to Carolyn Adams, Illinois Lottery Superintendent (May 13, 2005), Delany Decl., Ex. 1 (Dkt. No.

57-2). Indeed, contrary to the new claim that the “OLC opinion did not address whether the Wire



                                                 2
           Case 1:19-cv-00163-PB Document 62 Filed 04/09/19 Page 4 of 5



Act applies to State lotteries and their vendors,” Mem. from Rod J. Rosenstein, Deputy Attorney

General, to U.S. Attorneys (Apr. 8, 2019) (Dkt. No. 61-1, at 4), the 2018 OLC Opinion expressly

acknowledged that its new interpretation of the Wire Act implicates the operations of state lotteries

when it recognized that some states “began selling lottery tickets via the Internet after the issuance

of [the] 2011 Opinion,” but concluded that those “reliance interests” were not “sufficient to justify

continued adherence to the 2011 Opinion,” 2018 Opinion at 22–23. And casting further doubt on

the ability of the Department to waive the Wire Act’s application to state lotteries and their ven-

dors, the OLC further said that if it were “appropriate to protect those [reliance] interests” of state

lotteries, such protection needed to come from “Congress,” because it is that branch of government

that “retains ultimate authority over the scope of the statute and may amend the statute at any time,

either to broaden or narrow its prohibitions.” Id. (emphasis added).

        For all these reasons, the Department’s latest memorandum does not destroy the Article III

controversy between Plaintiffs and Defendants over the scope of the Wire Act’s prohibitions.

Therefore, there is no present cause for this Court to reconsider its decision as to iDEA’s motion

for intervention as of right.

        The Department’s apparent willingness to gerrymander its recently released opinion to

frustrate judicial review does, however, change the calculus for permissive intervention. NeoPol-

lard initially took no position on iDEA’s motion for reconsideration because, at the time, there was

no indication that the Department would take voluntary action to frustrate or delay judicial review.

Although the Department’s present attempt plainly fails, the Department should not be allowed to

shield its revision of the Wire Act’s scope from judicial review through similar types of games-

manship. The Department’s intervening conduct plainly constitutes “newly discovered evidence”

that permits reconsideration of iDEA’s motion for permissive intervention. See Fed. R. Civ. P.



                                                  3
          Case 1:19-cv-00163-PB Document 62 Filed 04/09/19 Page 5 of 5



60(b)(2). And allowing iDEA to intervene would ensure that future gambits by the Department

cannot manipulate the Article III jurisdiction over this crucial pre-enforcement challenge. See

Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006) (“the presence

of one party with standing is sufficient to satisfy Article III’s case-or-controversy requirement”);

see also Town of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017) (“At least one

plaintiff must have standing to seek each form of relief requested in the complaint.”).

       This Court should grant iDEA’s motion for reconsideration and grant iDEA’s motion for

permissive intervention.

 Dated: April 9, 2019                          Respectfully submitted,


                                               /s/ Michael A. Delaney
                                               Michael A. Delaney
                                               NH Bar No. 10504
                                               MCLANE MIDDLETON, Professional Association
                                               900 Elm Street
                                               10th Floor
                                               Manchester, NH
                                               (603) 628-1248
                                               michael.delaney@mclane.com

                                               Theodore B. Olson, pro hac vice
                                               TOlson@gibsondunn.com
                                               Matthew D. McGill, pro hac vice
                                               MMcgill@gibsondunn.com
                                               GIBSON, DUNN & CRUTCHER LLP
                                               1050 Connecticut Avenue, N.W.
                                               Washington, D.C. 20036
                                               (202) 955-8500

                                               Counsel for Plaintiffs NeoPollard Interactive LLC
                                               and Pollard Banknote Limited




                                                 4
